DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
This communication is a First Office Action Non-Final Rejection on the merits. 
Claims 1-21 are currently pending and considered below.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “second retainer” in Claim 9 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


The drawings are objected to because drawing displayed between FIGS. 17E and 18 on page 16/23 is not numbered.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.



Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Interpretation
Claim 6 recites the limitations, on Page 27, “about 26mm” and “about 34mm” on lines 58 and 60, respectively, which are overly broad.  These limitations lack clarity since there is no range defined for “about” in either limitation.  Since there is no criticality or amplifying information regarding the range, this absence causes confusion as to the numerical value for these limitations.  Therefore, for the purposes of compact prosecution, the Examiner will interpret “about” as 1mm in each direction.  Thus, “about 26mm” would encompass a prior art of 25-27mm and the prior art is already shown in the chart to be 26.38mm.  And, “about 34mm” would encompass a prior art of 33-35mm and the prior art is already displayed in the chart to be 34.28mm.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 18 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 18 recites the limitation “…a uniform thickness from said second annular flange through and including said tapered portion.” in lines 175 to 176.  This limitation lacks clarity since a uniform thickness precludes a tapered portion.  Additionally, in the Specification, the limitation “a uniform thickness” is mentioned twice in paragraphs [0021] and [00112] and does not provide any amplifying information.  Therefore, for the purposes of compact prosecution, the Examiner will interpret “…a uniform thickness from said second annular flange through and including said tapered portion.” as a thickness.

Claims 19-21 are also rejected as they depend on Claim 18.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.


Claims 18 and 20-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Crutcher US4986164A (herein, Crutcher).

Regarding Claim 18, Crutcher discloses, A firing valve subassembly (FIG. 2, #22) for a pneumatic micro-fastener driving tool (FIG. 2, #10), said firing valve subassembly comprising: 
a first annular flange (FIG. 5, #93), a first annular diaphragm (FIG. 5, #89), a second annular diaphragm (FIG. 5, #86), a second annular flange (FIG. 5, #87) including a hollow stem (FIG. #5, 99), and a retainer portion (FIG. 5, #84) positioned between said first annular flange and said second annular flange (FIG. 5 – illustrates 84 between 93 and 87); 
said hollow stem exhibiting a longitudinal axis (FIG. 5 – illustrates a longitudinal axis), said first and second annular flanges being spaced-apart along and perpendicular to said longitudinal axis (FIG. 5 – illustrates 93 and 87 perpendicularly spaced), said retainer portion holding said first annular diaphragm against said first annular flange (FIG. 5 – illustrates 84 holding 89 against 93), and said retainer portion holding said second annular diaphragm against said second annular flange (FIG. 5 – illustrates 84 holding 86 against 87) ; 
wherein: 
said hollow stem, proximal to said first annular flange, includes a tapered portion (FIG. 5 – illustrates 99 with a tapered section near 93); 
said hollow stem exhibits a constant outer diameter throughout its length along said longitudinal axis, from said second annular flange to said tapered portion (FIG. 5 -  illustrates 99 with constant outer diameter); 
said hollow stem includes a nominally cylindrical wall  that extends from said second annular flange to said first annular flange (FIG. 5 – illustrates 99 with nominally cylindrical wall), and includes said tapered portion (FIG. 5 -  illustrates 99 with constant outer diameter includes tapered section); and 
said nominally cylindrical wall of the hollow stem exhibits a uniform thickness from said second annular flange through and including said tapered portion (FIG. 5 – illustrates 99 with a thickness – see above 112(b)).

Regarding Claim 20, Crutcher discloses the firing valve assembly as previously claimed and further discloses, further comprising:
at least one retainer clip (FIG. 5, #90) that is located proximal to said first annular flange (FIG. 5 – illustrates 90 proximal to 93), wherein said at least one retainer clip seats against said tapered portion of the hollow stem (FIG. 5 – illustrates 90 against 99’s tapered portion).

Regarding Claim 21, Crutcher discloses the firing valve assembly as previously claimed and further discloses, wherein:
said hollow stem includes a neck portion  (FIG. 5, - illustrates neck portion between 93 and 92) proximal to said first annular flange, wherein said neck portion is sized and shaped to receive and hold in place said at least one retainer clip (FIG. 5 – illustrates 93 and 92 holding 90), which thereby holds said first annular flange to said hollow stem (FIG. 5 – illustrates 90 being held against 99).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 6 is rejected under 35 U.S.C. 103 as being unpatentable over Senco Model SL, and further in view of Applicant’s Admitted Prior Art (herein, AAPA) listed in the Specification, specifically the Table (para [0094]), and Drawings: Senco Model SL (herein, SLS).

Regarding Claim 6, SLS discloses, A firing valve subassembly for a pneumatic micro-fastener driving tool, said firing valve subassembly comprising (FIG. 17E, #170, para [0089]): 
a first annular flange (FIG. 17E, #188) , a first annular diaphragm (FIG. 17E, #160), a second annular diaphragm (FIG. 17E, #150), a second annular flange (FIG. 17E, #190, para[0093]) exhibiting a hollow stem (FIG. 17E, #290 illustrates a hollow stem see below diagram), and a retainer portion positioned between said first annular flange and said second annular flange (see below diagram); 
said hollow stem exhibiting a longitudinal axis (FIG. 17E – 190 displays a longitudinal axis), said first and second annular flanges being spaced-apart along said longitudinal axis (FIG. 17E), said retainer portion holding said first annular diaphragm against said first annular flange (FIG. 17E – illustrates retainer holding first annular diaphragm against first annular flange), and said retainer portion holding said second annular diaphragm against said second annular flange (FIG. 17E – illustrates retainer portion holding second annular diaphragm against second annular flange); 
wherein: said first annular flange (188) exhibits an outer diameter smaller than about 26mm, and said second annular flange (190) exhibits an outer diameter smaller than about 34mm.


    PNG
    media_image1.png
    442
    657
    media_image1.png
    Greyscale


Though SLS discloses the first annular flange (188) and second annular flange (190), SLS does not disclose, wherein: said first annular flange (188) exhibits an outer diameter smaller than about 26mm, and said second annular flange (190) exhibits an outer diameter smaller than about 34mm.
However, AAPA teaches, wherein: said first annular flange (FIG. 8, #88) exhibits an outer diameter smaller than about 26mm (SLS, para [0094] – W1), and said second annular flange (FIG. 8, #90) exhibits an outer diameter smaller than about 34mm (SLS, para [0094] – W2).
Therefore, it would have been obvious to one of ordinary skill in the art having the teachings of SLS before the effective filing date of the claimed invention to enable the firing valve subassembly (para [0089]) as disclosed by SLS, to include the dimensions as taught SLS.  Since SLS teaches these dimensions that are known and beneficial, thereby providing the motivation to utilize first annular flange (SLS, W1) and the second annular flange (SLS, W2) that are both less than 1mm in measurement from the “about” diameter as stated in the Claim.  Additionally there is no definition of about or criticality regarding the term “about.”  See above Claim Interpretation.

Claims 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over, Senco Model SL, and further in view of Applicant’s Admitted Prior Art (AAPA) listed in the Specification, specifically the Table (para [0094]), and Drawings: Senco Model SL (herein, SLS) and further in view of Crutcher US4986164A (herein, Crutcher).


Regarding Claim 9, as combined, SLS/AAPA discloses the firing valve subassembly as previously claimed.  As combined, SLS/AAPA does not disclose, 
a valve body, said valve body including a second retainer portion;
 a retainer plate; 
a working cylinder, said cylinder including a movable piston; and 
a driver secured to said movable piston; 
wherein: 
said firing valve subassembly exhibits a first end proximal to said first annular flange, and a second end proximal to said second annular flange; and 
if said tool is actuated, said firing valve subassembly moves toward said first end.

However, Crutcher teaches, comprising: 
a valve body (FIG. 3, #11), said valve body including a second retainer portion (FIG. 3 – illustrates second retainer adjacent to 80); 
a retainer plate (FIG. 3, #67); 
a working cylinder (FIG. 1, #80), said cylinder including a movable piston (FIG. 1, #23); and 
a driver (FIG. 2, #24) secured to said movable piston (FIG. 2 – illustrates driver secured to piston); 
wherein: 
said firing valve subassembly exhibits a first end proximal to said first annular flange (FIG. 3 – illustrates the first end in proximity to first annular flange), and a second end proximal to said second annular flange (FIG. 3 – illustrates a second end in proximity to the second annular flange); and 
if said tool is actuated, said firing valve subassembly moves toward said first end (FIGS. 3 and 4 – illustrated valve subassembly moving toward previously described above first end).

Therefore, it would have been obvious to one of ordinary skill in the art having the teachings of Crutcher before the effective filling date of the claimed invention to modify the firing valve subassembly as disclosed by SLS/AAPA with aforementioned structures (valve body, second retainer, retainer plate, working cylinder, movable piston, driver, first and second end) as taught by Crutcher.  Since Crutcher teaches the aforementioned structures that are known and beneficial, thereby providing the motivation to utilize these structures so as to improve the effectiveness of the firing valve subassembly (SLS/AAPA) by providing a more complete firing valve subassembly.


Regarding Claim 10, as combined, SLS/AAPA/Crutcher discloses the firing valve subassembly as previously claimed.  As combined, SLS/AAPA/Crutcher, with Crutcher further disclosing, further comprising: 
a first cylinder chamber (FIG. 1, #62) that temporarily stores pressurized gas (Col. 7, lines 5-14); 
wherein: 
if said tool (10) is actuated, pressurized gas from said first cylinder chamber moves past said second annular flange into said working cylinder, for a drive stroke (FIG. 4, Down Arrow P, Col. 7, lines 33-54).

Regarding Claim 11, as combined, SLS/AAPA/Crutcher discloses the firing valve subassembly as previously claimed.  As combined, SLS/AAPA/Crutcher, with Crutcher further disclosing, wherein: 
after a drive stroke of said tool, pressurized gas flows through said hollow stem toward said first end, past said first annular flange, and said firing valve subassembly moves towards said second end, in a return stroke (FIG. 4, Arrow P2, Col. 6, lines 19-63).

Regarding Claim 12, as combined, SLS/AAPA/Crutcher discloses the firing valve subassembly as previously claimed.  As combined, SLS/AAPA/Crutcher, with Crutcher further disclosing, wherein: 
said first annular diaphragm and said second annular diaphragm both roll proximal to a first convolute (AAPA, FIG. 17A, #166)  and a second convolute (AAPA, FIG. 17B, #156), respectively, when said firing valve subassembly moves toward said first end (Claim 7), 
and said first annular diaphragm and said second annular diaphragm both unroll proximal to said first convolute and said second convolute, respectively, when said firing valve subassembly moves toward said second end (FIG. 4, Arrow P3, Col. 8, lines 4-56).


Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Crutcher US4986164A (Crutcher), and further in view of Hung et al. US7232052B1 (Hung).

Regarding Claim 19, Crutcher discloses as previously claimed.  
Though Crutcher discloses the hollow stem (99) and first angular flange (93), Crutcher does not disclose, a plurality of through-holes in said hollow stem (99) at locations that are proximal to said first annular flange (93), wherein said plurality of through-holes allows at least a portion of the exhaust gas to evacuate therethrough.
However, Hung teaches, a plurality of through-holes (FIG. 5, #21 and hole through top of 32, Col. 3, lines 30-36 ) in said hollow stem (Hung, FIG. 5, #32) at locations that are proximal to said first annular flange (Hung, FIG. 5 – structure holding 25), wherein said plurality of through-holes allows at least a portion of the exhaust gas to evacuate therethrough (Col. 3, lines 19-30).
Therefore, it would have been obvious to one of ordinary skill in the art having the teachings of Crutcher before the effective filling date of the claimed invention to modify the hollow stem (FIG. 5, 99) as disclosed by Crutcher, to include the plurality of through-holes (FIG. 5, #32) as taught by Hung.  Since Hung teaches this structure that is known and beneficial, thereby providing the motivation to utilize the through-holes (Hung, FIG. 5, #32) so as to improve the performance of the firing valve subassembly (Crutcher, 22) by allowing the discharge of exhaust gas (Hung, Col. 3, lines 19-30).


Allowable Subject Matter
Claim 1-5 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to disclose, teach, or make obvious the claimed combinations including the following limitations;
a ratio of said first annular diaphragm first convolute diameter over said first annular diaphragm inner bead diameter is larger than 2.0, and 
a ratio of said second annular diaphragm second convolute diameter over said second annular diaphragm inner bead diameter is smaller than 2.4.
The prior art that comes closest to teaching these limitations is Crutcher, both 4747338 and 4986164, and Hung 7232052. However, both Crutcher and Hung fail to teach the ratios of both the first and second annular diaphragm with their respective inner bead.  Additionally, none of the prior art that was reviewed contained the necessary dimensions of these limitations for the first and second annular diaphragm and respective inner bead.  Furthermore, the Examiner was not able to calculate the ratios as not only per the aforementioned prior art, but also, other references did not provide the perquisite dimensions that would enable the Examiner to calculate said ratios.
Therefore, the combinations of the claimed limitations are novel and found to be allowable over the prior art.  The cited references taken singly or in combination do not anticipate or make obvious the Applicant’s claimed invention.
Claims 2-5 allowed as dependent on Claim 1.

Claim 7 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to disclose, teach, or make obvious the claimed combinations including the following limitations;
said first annular diaphragm exhibits an outer diameter of about 28mm and an inner diameter of about 8mm; 
said second annular diaphragm exhibits an outer diameter of about 33mm and an inner diameter of about 10.5mm.
The prior art that comes closest to teaching these limitations is Crutcher, both 4747338 and 4986164, and SLS. However, both Crutcher prior arts and SLS fail to teach the inner diameters of both the first and second annular diaphragm with their respective outer diameter.  Additionally, none of the prior art that was reviewed contained the necessary dimensions of these limitations for the first and second annular diaphragm.  Furthermore, the Examiner was not able to calculate the inner diameters as not only per the aforementioned prior art, but also, other references did not provide the perquisite dimensions that would enable the Examiner to calculate said ratios.
Therefore, the combinations of the claimed limitations are novel and found to be allowable over the prior art.  The cited references taken singly or in combination do not anticipate or make obvious the Applicant’s claimed invention.
Claim 8 allowed as dependent on Claim 7.

Claims 13-17 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to disclose, teach, or make obvious the claimed combinations including the following limitations;
wherein: said first annular diaphragm exhibits an outer diameter smaller than about 28mm, and an inner diameter smaller than about 8mm; 
said second annular diaphragm exhibits an outer diameter smaller than about 33mm, and an inner diameter smaller than about 10.5mm.
The prior art that comes closest to teaching these limitations is Crutcher, both 4747338 and 4986164, and Hung 7232052. However, both Crutcher and Hung fail to teach the respective outer and inner diameters for the first and second annular diaphragm. Additionally, none of the prior art that was reviewed contained the necessary dimensions for the first and second annular flanges inner and outer diameters.  Furthermore, the Examiner was not able to calculate the dimensions of these limitations as not only per the aforementioned prior art, but also, other references did not provide the perquisite dimensions that would enable the Examiner to calculate said diameters of first and second annular diaphragms’ inner and outer diameters.
Therefore, the combinations of the claimed limitations are novel and found to be allowable over the prior art.  The cited references taken singly or in combination do not anticipate or make obvious the Applicant’s claimed invention.
Claims 14-17 allowed as dependent on Claim 13.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Zhao US-20180193990-A1, Largo US-20130048696-A1, and Kitagawa US-20110198384-A1 cited for firing valve assembly, first annular flange, first annular diaphragm, second annular flange, second annular diaphragm, hollow stem, retainer, first inner bead, second inner bead, first and second convolute, movable piston, driver, and cylinder chamber.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUIS G DEL VALLE whose telephone number is (303)297-4313. The examiner can normally be reached Monday-Friday, 0730 - 1630 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on 571 270 1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LUIS G DEL VALLE/Examiner, Art Unit 3731                                                                                                                                                                                                        15 Sep 2022
/CHELSEA E STINSON/Primary Examiner, Art Unit 3731